748 N.W.2d 879 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kenneth D'OYLY, Defendant-Appellant
Docket No. 135592. COA No. 281222.
Supreme Court of Michigan.
May 29, 2008.
On order of the Court, the application for leave to appeal the November 15, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., notes that the defendant's conviction for attempt to commit fourth-degree criminal sexual conduct may be subject to the provisions of MCL 780.621 upon the expiration of the five-year period from the date sentence was imposed.